iFrLED

UNITED STATES DISTRICT COURT

FoR THE nisriucr oF coLuix/iBlA FEB 2 4 2011
Clerk, U.S. Dcstrict & Bankruptcy
Courts for the District of Columbia
)
Joan Frances Mary Malone, )
)
Plaintiff, ) n q {
> 11 »‘.,‘4~.)€)
v. ) Civil Action No.

)
George washington )
University Hospital el al. , )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
irz_forrna pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff, a District of Columbia resident, sues a District of Columbia hospital and three
doctors there for medical malpractice. She seeks $300,000 in damages. The complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because the parties are

not of diverse citizenship. Plaintiff` s recourse lies, if at all, in the Superior Court of the District

of Columbia. A separate Order of dismissal accompanies this Memorandum Opinion.

3 / ,
United States District Judge
Date: February ;la»~$l, 2011